Citation Nr: 0608367	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-25 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1946 to January 
1950.  The veteran died in October 2002.  The appellant is 
claiming DIC benefits as the veteran's widow. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2003, 
a statement of the case was issued in February 2004, and a 
substantive appeal was received in April 2004.  A Board 
hearing was held at the local RO in May 2005. 

The appellant submitted additional evidence in July 2005 
directly to the Board.  In February 2006, she waived the 
right to RO review of the additional evidence. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant is claiming DIC benefits under the provisions 
of 38 U.S.C.A. § 1151.  In her August 2003 notice of 
disagreement, the appellant indicated that the veteran 
received treatment for his lung cancer at Duke Hospital.  A 
February 2001 VA treatment record indicated that a PET was 
obtained from Duke that same month.  Further, an April 2001 
private treatment record referred to the veteran's lung 
resectioning surgery that took place at Duke in February 
2001.  Another July 2002 private treatment record refers to 
the need to obtain the veteran's pathology report from Duke.  
Lastly, the appellant testified at the May 2005 Board hearing 
that the veteran had surgery for his lung cancer as well as a 
follow up visit at Duke University Medical Center from March 
2001 to April 2001.  Nevertheless, it does not appear that 
any of these treatment records from Duke University Hospital 
are associated with the claims file.  The Board finds that 
these records are necessary in order to render a decision 
and, thus, such records should be requested to fully meet the 
requirements of 38 C.F.R. § 3.159(c)(1). 

The Board also notes that an April 2003 VA medical opinion by 
Jay McDonald, M.D. is of record.  However, in that opinion 
Dr. McDonald comments that the veteran apparently had the 
lobectomy done "at Craven by Dr. Lather" in March 2001.  It 
therefore appears that Dr. McDonald may have been relying on 
incorrect history.  If the pertinent medical records are 
obtained from Duke University Hospital, the Board therefore 
believes that another medical opinion is necessary to ensure 
that any opinions are based on the correct factual history of 
the veteran's illness and treatment. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request copies of all medical records 
for the veteran from Duke University 
Hospital from January 2001, to include 
surgical records and records documenting 
any follow-up treatment.  

2.  The RO should then arrange for a 
review of the veteran's claims file by an 
appropriate VA medical doctor to 
ascertain if there was any fault or 
negligence by VA in the treatment of the 
veteran, or in any failure to properly 
treat the veteran or failure to diagnose 
the cancer which caused his death.  The 
examiner is specifically requested to 
discuss any medical records dealing with 
the decision to recommend, or not to 
recommend, post-surgery treatment such as 
radiation and/or chemotherapy. 

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if 
entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1151 is 
warranted.  If the benefit sought on 
appeal is not granted, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

